DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lippert et al. US 5503642 (“Lippert”).  Regarding claim 1, Lippert discloses a terminal cover 10 which is made of resin (col. 4, lines 10-15) and designed to electrically insulate and mechanically protect a metallic terminal 12 which is joined to an object using a bolt and a nut and includes a bolt seat with a bolt hole, a wire connector connecting with an end of an electrical wire 14, and a body located between the bolt seat and the wire connector, comprising:
a cover body 16 which includes a curved portion (see annotated figure 1 below, labeled CP) and a base portion (labeled BP below), the curved portion being of a semicircular shape and having an open hole 36 formed to coincide with the bolt seat of the terminal, the base portion being arranged adjacent the curved portion and located to coincide with the body of the terminal, the base portion including a bottom plate (labeled BPL below) ; and
a pair of claws 44 which are formed on the cover body and face each other across a reference plane defined to pass through a center of the open hole of the curved portion and extend between the curved portion and the base portion of the cover body,
	herein an interval between the claws when no pressure is applied thereto is selected to be smaller than a width of the terminal (col. 5, lines 40-50), the interval being increased by elastic deformation of the cover body (the claws are part of the cover body) arising from installation of the terminal in the terminal cover, so that the claws retain the body or the bolt seat of the terminal.
 
    PNG
    media_image1.png
    1541
    1191
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833